DETAILED ACTION
	This office action is response to communications for Application No. 15/777,156 filed on 11/05/2021.
Claims 1, 3-4, 6, 8-9, 11-14, 16, and 18-19 have been amended.
Accordingly, Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments. 

35 U.S.C. 102
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoteit et al. (U.S Patent Publication 2015/0100293 A1) hereinafter Hoteit, in view of Fung et al. (U.S. Patent Publication No. 2014/0236559 A1) hereinafter Fung and further in view of Mehl et al. (Non-Patented Literature, “MODFLOW–LGR—Documentation of ghost node local grid refinement (LGR2) for multiple areas and the boundary flow and head (BFH2) package”) hereinafter Mehl. 

	Regarding Claim 1, Hoteit discloses a method of modeling geological formation (Hoteit, [0005], “Embodiments of the disclosure include a method, system, and computer readable medium to enhance oil recovery in subsurface reservoirs. A general embodiment is a method for enhancing oil recovery in a subsurface reservoir…”) comprising:
	identifying a particular area in a representation of the geologic formation (Hoteiet, [0023], “FIG. 13 demonstrates capabilities of the dynamic gridding method to track several fronts simultaneously which can occur at different locations in the domain.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water.”),
	providing a first grid block to encompass the particular area (Hoteiet, [0030], “An example workflow is given in FIG. 1. First, input is received which can include data such as initial grid size, number of grid refinement levels…”  [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example. Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement.” [0042], “d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins.” [Fig. 2a] – Examiner’s Note: Hoteiet discloses a Local Grid Refinement technique which discloses a plurality of nested grids (grids within grids), including parent and child grids, which under the broadest reasonable interpretation, represents a “first grid block”. Further, Hoteiet discloses the ability for inputting initial grid sizes and levels, which also under the broadest reasonable interpretation, represents a “first grid block”. );
	after providing the first grid block, providing a grid that encompasses the first grid block and corresponds to the representation of the geologic formation, wherein an area of the grid that is external of the first grid block is a buffer area (Hoteiet, [0024], “b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front. d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.” Also, [0040], “1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.” – Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the first block. Using the broadest reasonable interpretation, a grid external of the first grid block or a “buffer area” merely represents additional grid blocks surrounding the first grid block intended for refinement, refer to instant application, [0031]. As noted above, Hoteiet discloses a Grid Refinement technique which discloses a plurality of nested grids (grids within grids), including parent and child grids, i.e. local grids, which under the broadest reasonable interpretation, represents a “first grid block”).
	subdividing the buffer area into buffer grid blocks (Hoteiet, [Figs. 2a-2d] discloses the nested grid refinement technique. Specifically, [Fig. 2a] discloses a 2nd level refinement technique which displays the area for refinement (bottom left) and areas outside of the area for refinement (big blocks) divided into “buffer grid blocks.” [Figs. 2c-2d] disclose the buffer area subdivided into a plurality of grid blocks.).
	

	Hoteiet does not expressly disclose identifying a particular area in a representation of the geologic formation wherein the representation is not gridded, and refining a resolution of the first grid block independent of a resolution of the buffer grid blocks, wherein grid lines of the first grid block are contained within the first grid block.
	However, Fung discloses disclose identifying a particular area in a representation of the geologic formation wherein the representation is not gridded (Fung, [0033], “An inputted geological model may be updated, or additional local regridding may be performed based on the analysis.” [0041], “Additionally, local grid refinement regions may be added within the reservoir regions to further refine grids in regions of interest” [0044], “The reservoir polygon may define the regions-of-interest for the near-well unstructured grid model builder 110, and the field polygon may define the domain volume in which the reservoir simulation is conducted. For example, the reservoir polygon may define the region occupied by each reservoir in the domain volume. Accordingly, the field polygon and the reservoir polygon divide the simulation domain so that the simulation can be concentrated on the near-well regions within the reservoir polygon.” [0077], “As described above, after viewing the field polygon, the user may create a reservoir polygon or multiple reservoir polygons, each may optionally contain one or more regions of interest. Each region of interest may have a user-specified grid size smaller than the reservoir grid size.”) [Fig. 18] – Examiner’s Note: Fung also discloses a Local Grid Refinement technique for a geological formation for regions of interest, under the broadest reasonable interpretation, represents a particular area. Further, referring to [Fig. 18], Fung discloses a field polygon model that may define the domain volume in which the reservoir simulation is conducted, which under the broadest reasonable interpretation, represents a particular area in a representation of the geologic formation wherein the representation is not gridded. Furthermore, Fung discloses initialing the field polygon and then creating grids at the regions of interest.).
identifying a particular area in a representation of the geologic formation wherein the representation is not gridded, which merely represents selecting an area of interest to perform a Local Grid Refinement technique, with the Local Grid Refinement technique disclosed by Hoteiet to define domains and volumes of the model prior of gridding to concentrate on particular areas for refinement (Fung, [0044], “The reservoir polygon may define the regions-of-interest for the near-well unstructured grid model builder 110, and the field polygon may define the domain volume in which the reservoir simulation is conducted. For example, the reservoir polygon may define the region occupied by each reservoir in the domain volume. Accordingly, the field polygon and the reservoir polygon divide the simulation domain so that the simulation can be concentrated on the near-well regions within the reservoir polygon.”).

	Hoteiet and Fung does not expressly disclose refining a resolution of the first grid block independent of a resolution of the buffer grid blocks, wherein grid lines of the first grid block are contained within the first grid block.
	However, Mehl discloses refining a resolution of the first grid block independent of a resolution of the buffer grid blocks, wherein grid lines (Mehl, [Page 1, “The method described in this report (ghost node Local Grid Refinement in LGR version2.0; LGR2), links two or more different-sized finite-difference grids: a coarse grid covering a large area which incorporates regional boundary conditions, and a fine grid covering a smaller area of interest.” [Figs. 3 and 5] – Examiner’s Note: Mehl discloses a Local Grid Refinement (LGR) technique to refine parent and child coarse grids. Accordingly, under the broadest reasonable interpretation, the “child” grid cells represents first grid blocks for refinement and the “parent” grid cells represents “buffer” grid blocks. As seen in [Figs. 3 and 5], the “first grid lines” are contained within the “first grid block” with respect to the plurality of surrounding grid blocks.).
	Hoteit, Fung, Mehl are each and respectively analogous to the instant application because they are from the same field of endeavor of refinement techniques for gridded structures. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Mehl’s design to refine a grid within a plurality of grid blocks to achieve a higher resolution for an area of interest as well as reducing computational intensive efforts by the processing system (Mehl, [Page 1], “LGR2 provides the capability to simulate groundwater flow using multiple blockshaped higher-resolution local grids (a child model) within a coarser-grid parent model. LGR2 accomplishes this by iteratively coupling separate MODFLOW-2005 models such that heads and fluxes are balanced across the grid-refinement interface boundary”. “Using a locally refined grid can be less computationally intensive than the other two methods. The method described in this report (ghost node Local Grid Refinement in LGR version 2.0; LGR2), links two or more different-sized finite-difference grids: a coarse grid covering a large area which incorporates regional boundary conditions, and a fine grid covering a smaller area of interest.”).

	Regarding Claim 2, Hoteit discloses the method of claim 1, further comprising refining a resolution of each of the buffer grid blocks (Hoteit, [0024], “Features include one or more of the following: a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature. b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front.” Also, [0040], “There are two types of connectivities/transmissibilities that could be encountered in a dynamic grid with N levels of refinements. Transmissibility calculation procedure is therefore performed accordingly as follows: 1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.” - Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the coarse block. Using the broadest reasonable interpretation, a “buffer grid block” merely represents additional grid blocks surrounding the grid block intended for refinement, refer to instant application, [0031].).

	Regarding Claim 3, Hoteit discloses the method of claim 2, wherein the refined resolution of the first grid block is higher than the refined resolution of each of the buffer grid blocks (Hoteit, [0024], “Features include one or more of the following: a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature. b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” – Examiner’s Note: Hoteit discloses the ability to refine a resolution for a specific area in a “neighborhood” which represents a higher resolution than the surrounding grid blocks. Further, Hoteit discloses the ability to decrease the resolution away from a displacement front, which represents a lower resolution than the displaced area, which represents the internal grid blocks having a higher resolution.).

	Regarding Claim 4, Hoteit discloses the method of claim 1, wherein the first grid block and the buffer grid blocks form a shape of a rectangle (Hoteit, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example.” Also, [Figs. 2A -2D]).

	Regarding Claim 5, Hoteit discloses the method of claim 1, wherein: 
	the geologic formation comprises a subterranean reservoir (Hoteit, [0026], “Embodiments of the disclosed methods aim to improve the accuracy of the numerical solution and reduce the computational CPU time when simulating various thermal and IOR/EOR recovery schemes in hydrocarbon reservoirs. The mathematical model is based on conventional governing equations that describe multiphase fluid flow and energy balance in porous media in the subsurface.”); and 
	the particular area corresponds to a region of interest in the subterranean reservoir (Hoteit, [0024], “a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water. It can also be used to determine the future need for artificial lift and the size and type of the surface facilities. Improvement in simulation models is therefore crucial for more accurate investment decisions.” – Examiner’s Note: Using the broadest reasonable interpretation, Hoteit discloses a gridding method to track the location of a displacement front, which represents a region of interest.).  

	Regarding Claim 6, Hoteit discloses the method of claim 5, wherein: 
(Hoteit, [0008], “The reservoir related input can comprise one or more of initial grid sizes, number of grid refinement levels, rock model data, heterogeneity data for one or more refinement levels, size of grid, displacement fluid and/or gas fronts to be tracked, thresholds, time step length, and total time.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0030], “An example workflow is given in FIG. 1. First, input is received which can include data such as initial grid size, number of grid refinement levels, rock model and heterogeneity information for one or more refinement level. Input also can include user supplied inputs such as grid levels, displacement fluid fronts to be tracked, thresholds to control the refinement frequency and density, initial time step length, and total simulation time.”); and 
	the first grid block is sized before providing the grid (Hoteiet, [0030], “An example workflow is given in FIG. 1. First, input is received which can include data such as initial grid size, number of grid refinement levels…” – Examiner’s Note: Hoteiet discloses the ability to initialize a grid size, which under the broadest reasonable interpretation, represents sized before providing the grid.”) and sized without restriction by one or more grid boundaries of the buffer grid blocks (Hoteit, [0008], “The reservoir related input can comprise one or more of initial grid sizes, number of grid refinement levels, rock model data, heterogeneity data for one or more refinement levels, size of grid, displacement fluid and/or gas fronts to be tracked, thresholds, time step length, and total time.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0030], “An example workflow is given in FIG. 1. First, input is received which can include data such as initial grid size, number of grid refinement levels, rock model and heterogeneity information for one or more refinement level. Input also can include user supplied inputs such as grid levels, displacement fluid fronts to be tracked, thresholds to control the refinement frequency and density, initial time step length, and total simulation time.” – Examiner’s Note: Using the broadest reasonable interpretation, Hoteit discloses the ability to specific the size for the dynamic grid based on user input and also for one or more refinement levels, which represents sizing the grid block without restrictions of the surrounding grid blocks or “buffer blocks”. Also referring to [Figs. 2A -2D], Hoteit discloses a plurality of grid blocks of different sizes, which also represents the grid block being sized without restriction”). 

	Regarding Claim 7, Hoteit discloses the method of claim 7, wherein the region of interest comprises a fracture pattern of a shale reservoir (Hoteit, [0024], “f. The method allows preserving the heterogeneity in rock properties such as permeability and porosity for all grid refinement levels.” [0027], “The numerical procedure solves the governing equations and computes the fluid flow at various times by updating the dynamic properties in the grid cells. The accuracy of the predicted solution depends on the size of the grid cells. In some complex recovery schemes that involve sharp displacement fronts, (heat and gas fronts in thermal and gas injection schemes, for example), complex fluid reaction and phase mixing (chemical EOR and miscible flooding, for example), and complex rock heterogeneity (thief stratigraphic layers and fractures, for example), the calculation error could be significant if the grid-cell size is not small enough.” Also, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.” – Examiner’s Note: Hoteit discloses permeability and porosity rock properties including fractures for all grids, which under the broadest reasonable interpretation, represents a “shale” reservoir.).

	Regarding Claim 8, Hoteit discloses the method of claim 1, wherein refining the resolution of the first grid block comprises uniformly subdividing the first grid block with respect to at least one dimension (Hoteit, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.” Also, [Figs. 2B-2D].).

	Regarding Claim 9, Hoteit discloses the method of claim 1, wherein refining the resolution of the first grid block comprises non-uniformly subdividing the first grid block with respect to at least one dimension (Hoteit, [0048], “In real applications non-uniform gridding is required to describe complex structures in a reservoir such as fractures and thief stratigraphic layers. The methods presented support uniform and non-uniform grids within the different refinement levels. This approach provides flexibility to capture complex structures with the fine grid even if the structure is not captured with the coarse grid.” Also, [Fig. 2A].). 

	Regarding Claim 10, Hoteit discloses the method of claim 1, further comprising: 
	identifying at least a second particular area in the representation of the geologic formation (Hoteiet, [0023], “FIG. 13 demonstrates capabilities of the dynamic gridding method to track several fronts simultaneously which can occur at different locations in the domain.” Also, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0049], “Simulation models are used to maximize the net-present-value (NPV) from the hydrocarbon recovery and the development cost by selecting the recovery scheme, identifying the optimum number of wells and their locations, and predicting the production rates of oil, gas, and water.” – Examiner’s Note: Hoteit discloses the ability to identify a plurality of locations for analysis.); 	
	providing at least a second grid block to encompass the at least second particular area, without reference to one or more grid boundaries of the buffer grid blocks (Hoteiet, [0042], “d. Grid connectivity that describes the connections between each cell in the coarse grid and its neighboring cells are calculated and stored in memory in a pre-processing step before the real-time simulation begins. The stored data include all possible scenarios (based on prescribed templates) for a cell in the coarse grid in contact with other cells with different refinement levels.”. Also, [0032], “The grid can consist of regular or irregular grid-cells. The irregular cells are described by eight corner-points (i.e., corner-point-geometry) and the regular cells are described by Cartesian-type logically rectangular cells, for example. Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement.” - Examiner’s Note: Hoteit discloses the ability to identify a plurality of locations for analysis, which includes a plurality of grid blocks to encompass a secondary area.); and 
	refining a resolution of the at least second grid block, wherein providing the at least second grid block without reference to one or more grid boundaries allows the resolution of the at least second grid block to be refined without restriction by the one or more grid boundaries (Hoteiet, [0028], “Dynamic gridding aims to adjust the grid resolution in terms of grid cells size. This technique refines the grid locally to improve the solution accuracy in the vicinity of sharp displacement fronts and coarsens the grid in location slow flow activity. The major challenges associated with dynamic gridding are related to the computational overhead and the geological heterogeneity.” Also, [0032], “Embodiments of the gridding strategy support multi-level refinements. In the following example, for a grid with N levels of refinements—grid 0 is denoted as the parent (coarse) grid and grid i, i=1, . . . , N, the refined grids with ith level of refinement. The example case shown in FIG. 2A is a 2-level refined grid. Each refinement level, i.e. grid i, i=0, 1, . . . , N is regarded as independent grid that can have its own properties. These grids are overlapped and coupled to compose the originally refined grid. Unneeded grid cells are seen as inactive cells. FIGS. 2B, 2C, and 2D represent the grids 0, 1, and 2, respectively, composing the three-level refined grid shown in FIG. 2A. The shadowed grid cells are inactive. Mapping between the different grid refinement levels is explained later.” Also, [0047], “As discussed in the gridding strategy section, the refinement levels are seen as independent grids (see FIG. 2 b). The geological properties for each grid can be provided as input by the user. The property maps can be generated by any upscaling tool. The properties corresponding to each grid can be used to pre-calculate the transmissibilities and store them in memory, as discussed previously. At the run time, if a grid refinement takes place then the transmissibilities for the fine grid will be used.” – Examiner’s Note: Hoteiet discloses a local refinement grid technique, which is independent to other grids in the simulation. Further, Hoteit discloses a multi-level refinement (nested grids) technique, which also represents refining a resolution of an area independent of other areas in the grid.).

	Regarding Claim 11, Hoteit discloses a computing system comprising: 
	a display (Hoteit, [0031], “The solution is then output. Examples of output include, output of the simulation to a computer monitor, output to a computer readable medium, or output to a printer.”); and 
	a processor coupled to the display (Hoteit, [0007], “A further general embodiment is a system for enhancing oil recovery in a subsurface reservoir, the system comprising: a processor; and a memory storing computer executable instructions that when executed by the processor cause the processor to…”).
	Refer to the analysis of Claim 1, which contains similar limitations and/or subject matter. 

	Regarding Claim 12, Hoteit discloses the computing system of claim 11, wherein the processor is further configured to refine a resolution of each of the buffer grid blocks.
	grid lines of each of the buffer grid blocks are unextended into the first grid block (Hoteit, [0024], “Features include one or more of the following: a. The dynamic gridding method can track the location of the displacement front by calculating the first and second order spatial and temporal gradients of the displacing fluid properties such as saturations, concentrations, and temperature. b. Grid resolution can be increased by refining the grid cells in the neighborhood of the displacement front. c. Grid resolution can be decreased by coarsening the grid cells away from the displacement front.” Also, [0040], “There are two types of connectivities/transmissibilities that could be encountered in a dynamic grid with N levels of refinements. Transmissibility calculation procedure is therefore performed accordingly as follows: 1- Neighboring transmissibility calculation: These transmissibilities correspond to neighboring-cell connections that occur within the same grid level, that is, grid i to grid i connections for i=0, . . . , N. FIG. 4 shows some of the neighboring connection in a 3-level grid. As discussed in the gridding strategy section, the multi-level refinements are seen as independent grids i, i=0, 1, . . . , N (see FIGS. 2 a-d). The transmissibilities for all the grids i, i=0, 1, . . . , N are calculated and stored in a database in the memory. At any run time, all the neighboring transmissibilities are available for any refinement scenario.” - Examiner’s Note: Hoteiet discloses “neighboring cells” for the dynamic grid refinement of the coarse block. Using the broadest reasonable interpretation, a “buffer grid block” merely represents additional grid blocks surrounding the grid block intended for refinement, refer to instant application, [0031].).

	Hoteit does not expressly disclose the limitation, “grid lines of each of the buffer grid blocks are unextended into the first grid block”.
	However, Mehl discloses grid lines of each of the buffer grid blocks are unextended into the first grid block (Mehl, [Page 1, “The method described in this report (ghost node Local Grid Refinement in LGR version2.0; LGR2), links two or more different-sized finite-difference grids: a coarse grid covering a large area which incorporates regional boundary conditions, and a fine grid covering a smaller area of interest.” [Figs. 3 and 5] – Examiner’s Note: A “buffer grid block” merely represents additional first grid blocks surrounding the first grid block intended for refinement, refer to instant application, [0031].). Mehl discloses a Local Grid Refinement (LGR) technique to refine parent and child coarse grids. Accordingly, under the broadest reasonable interpretation, the “child” grid cells represents first grid blocks for refinement and the “parent” grid cells represents “buffer” grid blocks. As seen in [Figs. 3 and 5], the “first grid lines” are contained within the “first grid block” with respect to the plurality of surrounding grid blocks.).
	Hoteit and Mehl are each and respectively analogous to the instant application because they are from the same field of endeavor of refinement techniques for gridded structures. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Mehl’s design to refine a first grid within a plurality of first grid blocks to achieve a higher resolution for an area of interest as well as reducing computational intensive efforts by the processing system (Mehl, [Page 1], “LGR2 provides the capability to simulate groundwater flow using multiple blockshaped higher-resolution local grids (a child model) within a coarser-grid parent model. LGR2 accomplishes this by iteratively coupling separate MODFLOW-2005 models such that heads and fluxes are balanced across the grid-refinement interface boundary”. “Using a locally refined grid can be less computationally intensive than the other two methods. The method described in this report (ghost node Local Grid Refinement in LGR version 2.0; LGR2), links two or more different-sized finite-difference grids: a coarse grid covering a large area which incorporates regional boundary conditions, and a fine grid covering a smaller area of interest.”).

	Regarding Claim 13, Hoteit discloses the computing system of claim 12. Refer to the analysis of Claim 3, which contains similar limitations and/or subject matter.

	Regarding Claim 14, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 4, which contains similar limitations and/or subject matter.

	Regarding Claim 15, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 5, which contains similar limitations and/or subject matter.

	Regarding Claim 16, Hoteit discloses the computing system of claim 15. Refer to the analysis of Claim 6, which contains similar limitations and/or subject matter.

	Regarding Claim 17, Hoteit discloses the computing system of claim 15. Refer to the analysis of Claim 7, which contains similar limitations and/or subject matter.

	Regarding Claim 18, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 8, which contains similar limitations and/or subject matter.

	Regarding Claim 19, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 9, which contains similar limitations and/or subject matter.

	Regarding Claim 20, Hoteit discloses the computing system of claim 11. Refer to the analysis of Claim 10, which contains similar limitations and/or subject matter. Examiner’s Note: Hoteit discloses a nested grid refining technique for a plurality of independent locations. Accordingly, under the broadest reasonable interpretation, the grid lines “employed” are “contained” within the second particular area.

Conclusion
	Claims 1-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                              02/12/2022

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146